   Case 18-16501-VFP      Doc 46    Filed 11/26/18 Entered 11/26/18 15:28:17           Desc Main
                                    Document     Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg, MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD                                                Order Filed on November 26, 2018
SUITE 330                                                          by Clerk
                                                                   U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                           District of New Jersey
973-227-2840                                           Chapter 13 Case No.: 18-16501
Chapter 13 Standing Trustee

IN RE:                                                 HEARING DATE: 11/15/2018

   MARIO R. NUNEZ                                      Judge: VINCENT F. PAPALIA



                              ORDER DISMISSING PETITION


  The relief set forth on the following page, numbered two (2), is hereby ORDERED.




    DATED: November 26, 2018




                                              1
        Case 18-16501-VFP       Doc 46     Filed 11/26/18 Entered 11/26/18 15:28:17            Desc Main
                                           Document     Page 2 of 2
Debtor(s): MARIO R. NUNEZ


Case No.: 18-16501

Caption of Order:       ORDER DISMISSING PETITION

          THIS MATTER having come before the Court on the Chapter 13 Standing Trustee’s Motion to

Dismiss on 11/15/2018, and the Court having been satisfied that proper service and notice was

effectuated on the Debtor(s) and Debtor(s)’ counsel, and the Court having considered the Chapter 13

Standing Trustee’s report, and good and sufficient cause appearing therefrom for the entry of this Order,

it is

          ORDERED AND DIRECTED, that the Debtor(s) Voluntary Petition for Relief under Chapter 13

and all proceedings thereunder are hereby dismissed without prejudice.



          Pursuant to 11 U.S.C. Sec. 349(b) this Court, for cause, retains jurisdiction over any additional

application filed within 30 days by any administrative claimants for funds on hand with the Chapter 13

Trustee.




                                                       2
